Name: Commission Regulation (EEC) No 2400/92 of 17 August 1992 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing under an aid programme organized by a Member State and repealing Regulation (EEC) No 475/88
 Type: Regulation
 Subject Matter: animal product;  Europe;  trade policy;  food technology;  prices
 Date Published: nan

 18 . 8 . 92 Official Journal of the European Communities No L 235/7 COMMISSION REGULATION (EEC) No 2400/92 of 17 August 1992 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing under an aid programme organized by a Member State and repealing Regulation (EEC) No 475/88 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas Commission Regulation (EEC) No 475/88 (9) should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2066/92 (2), in particular Article 7 (3) thereof, HAS ADOPTED THIS REGULATION : Whereas the Italian intervention agency still holds stocks of bone-in beef purchased ; whereas, in view of the high storage costs, an extension of the storage period for the meat should be avoided ; whereas the Italian Government has organized a food-aid programme providing for the export of processed products to certain third countries ; whereas certain quantities of the abovementioned inter ­ vention meat should be put up for sale with a view to such processing ; Article 1 1 . In the framework of a national food-aid programme, the Italian intervention agency is hereby authorized to sell to the Italian Government 2 000 tonnes of forequarters, the prices of which are given in the Annex hereto, with a view to processing. 2. Subject to the provisions of this Regulation, the sale shall take place in accordance with Regulations (EEC) No 2173/79 and (EEC) No 2182/77. 3 . The Italian intervention agency shall first sell products which have been in storage longest. Whereas Article 2 ( 1 ) of Council Regulation (EEC) No 98/69 (3), as amended by Regulation (EEC) No 429/77 (4) provides that the selling prices of frozen beef and veal bought in by the intervention agencies may be fixed in advance ; whereas it is appropriate to make use of this system of selling ; Whereas this sale should be organized in accordance with the provisions of Commission Regulation (EEC) No 2173/79 (*), as amended by Regulation (EEC) No 1 809/87 (6), and Commission Regulation (EEC) No 2182/77 Q, as last amended by Regulation (EEC) No 3988/87 (8), subject to special exceptions provided for in this Regulation ; Article 2 1 . Purchase applications shall be valid only if they are submitted by a competent Italian authority. 2. Purchase applications shall not indicate the ware ­ house or warehouses where the products applied for are stored. 3 . The securities provided for in Article 15 (1 ) of Regu ­ lation (EEC) No 2173/79 and Article 4 ( 1 ) of Regulation (EEC) No 2182/77 shall not be lodged. 4. The competent Italian authorities may designate an agent or agents to carry out the processing of the inter ­ vention meat into specified products and the subsequent exportation of those products. 5. The competent Italian authorities shall take the necessary measures to ensure that the processed products may be identified at all time as part of the food ­ aid programme. Whereas, in order to ensure the economic management of the stocks, provision should be made for intervention agencies first to sell meat which has been in storage longest ; (') OJ No L 148 , 28 . 6. 1968 , p. 24. 0 OJ No L 215, 30. 7. 1992, p. 49 . (3) OJ No L 14, 21 . 1 . 1969, p. 2. (4) OJ No L 61 , 5 . 3 . 1977, p. 18 . 0 OJ No L 251 , 5. 10 . 1979, p. 12. (6) OJ No L 170, 30. 6. 1987, p. 23. f) OJ No L 251 , 1 . 10 . 1977, p. 60 . o OJ No L 376, 31 . 12. 1987, p. 31 . 0 OJ No L 47, 20. 2. 1988, p. 29 . No L 235/8 Official Journal of the European Communities 18 . 8. 92 6. The competent Italian authorities shall take the necessary measures to ensure that the meat purchased under this Article is processed into specified products and subsequently exported as food aid within 180 days from the date of conclusion of the contract with the interven ­ tion agency. Furthermore, where possible, the competent Italian authorities shall seek assurances that the products concerned will be consumed in the country of destination as laid down in the food-aid programme. Article 3 Regulation (EEC) No 475/88 is hereby repealed. Article 4 This Regulation shall enter into force on 3 September 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 August 1992. For the Commission Ray MAC SHARRY Member of the Commission ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Precio de venta expresado en ecus por 100 kg Salgspris i ECU pr. 100 kg af produkterne Verkaufspreise in ECU je 100 kg des Erzeugnisses Ã ¤Ã ¹Ã ¼Ã ® ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã Ã µ ECU Ã ±Ã ½Ã ¬ 100 kg ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Selling price in ECU per 100 kg of product Prix de vente en Ã ©cus par 100 kg de produits Prezzi di vendita in ECU per 100 kg di prodotti Verkoopprijzen uitgedrukt in Ecu per 100 kg produkt PreÃ §o de venda expresso em Ecus por 100 kg ITALIA  Quarti anteriori, taglio a 5 costole, il pancettone fa parte del quarto anteriore, proveniente da : Categoria A, classi U, R, O 70,0 DirecciÃ ³n del organismo de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the interven ­ tion agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) via Palestra 81 , 1-00185 Roma Tel . 49 49 91 Telex 61 30 03